Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 05, 2020

The Court of Appeals hereby passes the following order:

A20D0310. CARA W. WILLIAMS v. THE STATE.

      In 2018, a jury found Cara W. Williams guilty of possession of a
telecommunication device by an inmate. Williams filed a motion for new trial, which
the trial court denied on December 19, 2019. On February 19, 2020, Williams filed
this application for discretionary appeal from the trial court’s order denying her
motion. We, however, lack jurisdiction.
      An order denying a motion for new trial is directly appealable. Martin v.
Williams, 263 Ga. 707, 708 (1) (438 SE2d 353) (1994). Ordinarily, we will grant an
otherwise timely application for discretionary appeal if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). To fall within this general rule,
however, the application must be filed within 30 days of entry of the order to be
appealed. See OCGA § 5-6-35 (d), (j). Here, Williams filed her application 62 days
after the entry of the order she seeks to appeal. Accordingly, Williams’s application
is hereby DISMISSED for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/05/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.